Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 1 of 20 PageID #: 295




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND



  JOSEPH GRILLO, pro se

  Plaintiff
                                                C.A. No. 2020-CV-0417-JJM-PAS
                                                (R.I. Superior Court C.A. PC-2020-5326
  v.

  ERIC LYNN ANDRIST,

  Defendant




  MEMORANDUM IN SUPPORT OF OPPOSITION TO DEFENDANT’S MOTION TO STAY
       DISCOVERY, DISMISS AND FOR DAMAGES AND ATTORNEY’S FEES

       The defense is relying on Rhode Island’s anti-SLAPP statute to halt this case. He claims that

  plaintiff is relying on judicial recourse to discourage “protected speech.” Counting on R.I.G.L 9-

  33-2(a), he claims that this defendant is entitled to conditional immunity because his

  commentary is a “mater of public concern.”

       The plaintiff respectfully submits this memorandum. The evidence presented will be

  sufficient to withstand defense’s motion to strike under Rhode Island’s anti-SLAPP statutes.

       Foundational to his argument(s), the defense points to a website that was allegedly published

  by the plaintiff. He claims this website existed in an attempt to quell the defendant’s free speech

  rights. This claim is inaccurate.




                                                   1
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 2 of 20 PageID #: 296




         Next, the defense argues that his assertions are matters of public concern. The facts presented

  demonstrate in the alternative – that the postings at issue are no longer matters of public concern

  and have not been so for years - or else eighteen separate news agencies would not have removed

  the story from their databases.

         When weighing the competing interests of various parties and applying the Pickering

  balancing test1(discussed infra), the defense’s interests are greatly outweighed by the combined

  interests of the plaintiff, the States of Rhode Island and California, and the federal government.

         Foundational to the defense’s anti-SLAPP motion is contention that the plaintiff presents

  causes of action that are frivolous and meritless. The reality is that each separate cause of action

  alleged by the plaintiff has a basis in both law and fact.

         From the outset, the defense’s reliance on anti-SLAPP is likely misplaced. This is not the sort

  of case that the Legislature intended to protect in enacting the law. These are private causes of

  action (as opposed to plaintiffs).2 The plaintiff is not suing in retaliation. He is only seeking to

  have his name removed from the defendant’s sites. This request would be ever so simple to

  comply with – and there is more than adequate justification to do so. The defendant has refused

  to do so. The issue is uniquely important to the Plaintiff (see Affidavit I, p. 3, ¶3). He does not

  wish to be involved in litigation but is left without any other option. Notwithstanding the

  unlikelihood that anti-SLAPP applies, the following is presented.


         1. The Plaintiff never “published” a “retaliatory website” against the Defendant.

         The defense mistakenly proffers that “plaintiff sent defendant a link to a retaliatory website

  plaintiff had commissioned and published.” This statement is inaccurate.



  1
      See Pickering v. Board of Education 391 U.S. 563 (1968).
  2
      Hoffman v. Davenport-Metcalf, 851 A.2d 1083, 1088 (R.I. 2004)



                                                                      2
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 3 of 20 PageID #: 297




       The term “publish” has both technical and legal meanings. “Published” has been construed

  by the Courts to mean “published on publicly-accessible websites that a person searching the

  internet … might come across after a simple search.”3

      “In Internet publishing, information is generally considered "published" when it is made
  available to the public. Once information has been published on a website or print media, there is
  no further act required by the publisher to make the information available to the public.”4

       In Penzer v. Transp. Ins. Co.5, the Court adopted a “plain meaning” approach to

  “publication” which requires, at a minimum, there be a third-party view the content (emphasis

  added).


       Finally, the Restatement (Second) of Torts states (in part) as follows:

       (1)        Publication of defamatory matter is its communication intentionally or by a negligent
                  act to one other than the person defamed.
                                     Restatement (Second) of Torts § 577 (emphasis added)

       In the instant case, there was no actual publication (see Affidavit I, p. 6, ¶2). Furthermore,

  there was never a third-party to whom a publication was targeted. The steps to publish a page of

  information are discrete and specific. Here, there was only a layout (stylized pages) that were

  merely “saved.” The pages were created using the Wix tool. Here, there is an enormous

  difference between saving a page and “publishing” to the internet. Note that the page that is

  “saved” has a URL, which is the URL used for developing the page. The defense confuses this

  and chooses to claim that there was a “published” website when there was not (id. ¶3).

  Furthermore, the defendant used this as a justification to report the plaintiff to the medical board.

       Even further, the page was only partially completed and presented to Defendant on February

  4, 2020. Mr. Andrist had an exaggeratedly negative response. By February 7th, the notion of a


  3
    McClenaghan v. Turi, 567 F. App'x 150, 152 (3d Cir. 2014).
  4
    Oja v. United States Army Corps of Eng'rs, 440 F.3d 1122, 1124 (9th Cir. 2006).
  5
    29 So. 3d 1000 (Fla. 2010).



                                                                         3
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 4 of 20 PageID #: 298




  website was expressly and permanently renounced. Based on this, the Plaintiff made the decision

  to not proceed, and in the alternative to pursue legal recourse (id. ¶4-6). As stated in the affidavit,

  the use of a website was completely, fully, permanently and expressly (via multiple emails)

  renounced and withdrawn. This was clearly and accurately communicated to the defendant on

  multiple occasions.

         In the end, a page (akin to a Word document) – which was not published - was under

  consideration for a total of three days and then expressly renounced.

         The defense has failed to address any of the essential elements of publication outside of its

  use as a legal term of art. He would have this Court believe that an esoteric statement lay

  definition to the term, when the evidence is clear – there was never a website; there was a page

  shared with Mr. Andrist (and Mr. Andrist alone); and it was quickly removed from

  consideration. The defense fails to attest to whether the so-called publication was distributed, or

  the breadth of distribution. The unsupported, conclusory, and general attestation by the defense

  lacks probative value because they are conclusory allegations without specific supporting facts.

  (see Kernel Records Oy v. Mosley6). Needless to say, the defense’s claim is in err.

         It is difficult to conceive of how a person could not comprehend the facts as they exist. The

  defendant was made aware - multiple emails were sent. This could not have been clearer.

  Notwithstanding, he manipulated the facts; used them as a basis for espousing “genuine concern”

  and justification to report the plaintiff to the medical board. Given the timing (and his word

  choices) of his multiple complaints to multiple agencies, his actions were clearly retributive, nd

  even more clearly, not out of “concern” (see Affidavit I, p. 7-8). This is yet another example of

  how the defendant distorts the truth in favor of a contrived narrative. The evidence demonstrates



  6
      694 F.3d 1294, 1310-11 (11th Cir. 2012)



                                                      4
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 5 of 20 PageID #: 299




  this as being a repeating pattern of behavior. The evidence further demonstrates that the

  defendant is far from married to the truth. Here, the defendant has created an alternative universe

  – one in which he ignores the facts of the case. In this case, he then crafted a cutting complaint to

  the BML, using the facts from his alternative universe as justification. His letter is laser focused

  to inflict harm.

      All of this speaks to the defendant’s emotional integrity and character. The defendant has

  fashioned an artform out of manipulating the facts into a false narrative and using them to justify

  his “benevolent” activities (see Exhibits H, L). This is sine qua non for personality disorder.

  Here the defendant is cunning and manipulative – and is skilled at it.

      As part of his argument, the defendant purposely draws upon incendiary words (colloquially

  referred to as “playing the gay card”), when there is nothing about his sexual orientation that is

  intended to be placed at issue. Specifically, he makes reference to statements contained within

  the document as being homophobic. This is a fact-based accusation – which is intended to

  communicate that the plaintiff has a dislike of or prejudice against homosexual people. In reality,

  all statements made were based on the defendant’s specific behaviors. They reflect the

  defendant’s demonstrated idiosyncratic assertions and responses derived from his various social

  media posts and accompanying videos. The plaintiff has spent over twenty years caring for HIV

  patients, most of who are homosexual. Accusations of homophobia are inaccurate.


      2. The Defendant’s publications at issue are not matters of public concern

      A foundational issue for an anti-SLAPP suit is that the alleged defamatory publication is a

  matter of public concern. As applied to this case, the Rhode Island anti-SLAPP statute requires

  that the speech must be in connection with a matter of public concern. Almost ten years have

  elapsed, and the story has become moot.



                                                    5
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 6 of 20 PageID #: 300




       In adopting its anti-SLAPP statute, the legislature of Rhode Island found that:

             [F]ull participation by persons and organizations and robust discussion of issues of public
             concern before the legislative, judicial, and administrative bodies and in other public fora
             are essential to the democratic process … litigation is disfavored and should be resolved
             quickly with minimum cost to citizens who have participated in matters of public
             concern7 (emphasis added).

        The public concern question is pivotal in at least five different areas of modern

  communications law.8 The area of law where “public concern” has been defined and applied is in

  public employment and employee’s free speech rights. In Snyder v. Phelps9 (discussed infra),

  Chief Justice Roberts cites cases from the domains of libel, intentional infliction of emotional

  distress, and government-employee speech. Snyder’s definition of public concern continues to be

  applied to a myriad of different factual situations and legal theories.

        Snyder is the seminal case on public concern doctrine.10 In 2011 the Supreme Court held

  that free speech on a matter of public concern cannot be the basis of liability for an emotional

  distress claim.11 Otherwise, in the context of public employees, free speech protection only

  extends to speech on matters of public concern.12


                               Matter of Public Concern – The Supreme Court’s Mandate

        When the Court issued its March 2011 decision in Snyder v. Phelps13 protecting the First

  Amendment speech rights of members of the Westboro Baptist Church (WBC) near the funeral

  held for Matthew Snyder, a soldier killed in Iraq - it fashioned a framework for determining

  when speech involves a matter of public concern.


  7
    R.I. Gen. Laws § 9-33-1 (2011) (emphasis added); see also id. § 9-33-2 (providing, in relevant part, that “a party’s exercise of his or her right of
  petition or of free speech under the United States or Rhode Island constitutions in connection with a matter of public concern shall be
  conditionally immune from civil claims, counterclaims, or cross-claims”).
  8
    See Dan Laidman, When the Slander Is the Story: The Neutral Reportage Privilege in Theory and Practice, 17 UCLA Ent. L. Rev. 74, 89
  (2010).
  9
    Snyder v. Phelps,131 S. Ct. 1207 (2011).
  10
     Id. at 1219.
  11
     id. at 1223.
  12
     Connick v. Myers, 461 U.S. 138 (1983).
  13
     Snyder, 131 S. Ct. at 1217.



                                                                            6
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 7 of 20 PageID #: 301




        In brief, the court draws a distinction between the public (i.e. matter of public concern) and

  private realms.14 The line delineating the two is anything but bright. In Snyder, Chief Justice

  Roberts provides a definition and corresponding set of factors to determine what constitutes a

  matter of public concern.

        To determine if speech was about a matter of public or private concern, Chief Justice

  Roberts made it clear that the inquiry must be highly fact specific, taking into account “all the

  circumstances of the case.”15 He then framed a test under which a matter of public concern exists

  under two different conditions: (1) Community Concern: the speech can be “fairly considered as

  relating to a matter of political, social, or other concern;”16 (2) News Interest: the speech centers

  on “a subject of legitimate news interest; that is, a subject of general interest and of value and

  concern to the public.”17 Next, the Court articulated a set of mandatory factors that courts are

  required to consider when deciding if speech involves a matter of public concern, namely: (1)

  content of the speech; (2) form of the speech; and (3) context of the speech.18 “[i]n considering

  [these factors] no factor is dispositive, and it is necessary to evaluate all the circumstances of the

  speech, including what was said, where it was said, and how it was said.”19 The first part of this

  sentence is very important because it embraces a totality of the circumstances approach.

        The Court’s phrase “where it was said” factor certainly appears to be relevant as one aspect-

  -a geographic or spatial one--of the context of the speech. The “how it was said” factor relates to

  the media of communication, such as print, broadcast or Internet.


                                                          Legitimate news interest


  14
     See id. (presenting briefly public/private distinction).
  15
     Snyder, 131 S. Ct. at 1218.
  16
     See id. (quoting Rankin v. McPherson, 483 U.S. 378, 387 (1987)).
  17
     Id. (quoting City of San Diego v. Roe, 543 U.S. 77, 83- 84 (2004)).
  18
     See id. (“Deciding whether speech is of public or private concern requires us to examine the ‘content, form, and context’ of that speech ....”)
  (quoting Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 761 (1985)).
  19
     Id.



                                                                           7
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 8 of 20 PageID #: 302




        Of note is that the Chief Justice Roberts frames a matter of public concern in the context of

  being a “legitimate news interest.” It is an important statement in that it has legal ramifications. It

  points to news worthiness as being a proxy for public concern. While perhaps not precise, it

  continues to be applied by the courts. Indeed, what comprises a matter of public concern and

  what constitutes news often overlap. For instance, a Florida statute that provides professional

  journalists with a qualified privilege not to disclose information, including the identity of any

  source, obtained while actively gathering news actually defines news in terms of public concern:

  “‘News’ means information of public concern relating to local, statewide, national, or worldwide

  issues or events.”20

        Some have interpreted legitimate news interest as being a subject of general interest and of

  value and concern to the public21 … “at the time of publication" (emphasis added).22 The

  important inquiry is whether the speech was designed to address the issue as a matter of public

  concern or to further the speaker's own private interest.23 “… motive for speech ... is a factor that

  must be considered in determining whether speech is a matter of public concern."24 The courts

  have generally been content with this arrangement.

        Much of the law seems to be about drawing lines between concepts. Perhaps, when it comes

  to the question of whether speech constitutes a matter of public concern, the line between public

  and private is deliberately left ambiguous in order to provide courts with flexibility and legal

  leeway to make difficult judgments based on the unique facts of each case.

        The content, form, and context of the speech in the case at bar goes beyond any matter of

  political, social, or other concern to the community; it is no longer the subject of legitimate news


  20
     Fla. Stat. § 90.5015 (2011).
  21
     See Amalgamated Transit Union v. Chattanooga Area Reg'l Transp. Auth., 431 F. Supp. 3d 961, 968 (E.D. Tenn. 2020)
  22
     See City of San Diego v. Roe, 543 U.S. 77, 84, 125 S. Ct. 521, 160 L. Ed. 2d 410 (2004).
  23
     See id.
  24
     Id. at 1193.



                                                                      8
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 9 of 20 PageID #: 303




  interest. Its value as such has passed. When it passed is a grey area. At some point along the way,

  the federal government affords an array of protections to the plaintiff under the auspices of the

  Americans With Disabilities Act.

      In terms of news worthiness – the defendant’s publication at the present time – is not

  newsworthy and not a matter of public concern. As previously discussed, the Plaintiff contacted

  eighteen news agencies who reported on the plaintiff’s arrest, and the story was available via the

  internet. All eighteen agencies – after considerable inquiry – removed the story. They did so –

  partially out of being humane, but equally because the story was no longer relevant, necessary or

  important to society. Part of their calculus was the amount of time that had transpired. Indeed,

  many news agencies required that the case be sealed. Their rationale was that, in order to have

  records sealed, at least six years must have transpired. In addition, most news agencies look at

  the totality of the circumstances. This is true, because their decision-making always involved

  their editorial and legal departments. Their decision was discretionary. In all cases, the

  determination was that the story was moot and it was deleted from their databases.

      As to content/form/context, it is clear based on the evidence presented that Mr. Andrist’s

  motives are not patient safety/consumer awareness driven (see generally Affidavit II) –they are

  likely nefarious in that they have a malicious component. The evidence also shows that Mr.

  Andrist’s actions are in violation of the law – that he is participating in activities that are

  expressly disallowed for a 501 (c)(3) charitable organization. (See Affidavit II, p. 15, ¶3, Exhibit

  K). Further, he either knows or should know of this. Mr. Andrist utilizes physicians who have

  faced challenges for his personal gain – that being to promote and market his brand. He is rigid

  and non-forgiving. He is not charitable or kind. Given the circumstances – why would he deny

  the Plaintiff’s request? It is not the behavior of a professional. It speaks to a person who is mean-




                                                     9
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 10 of 20 PageID #: 304




   spirited and vengeful. Why would he not do so for the sake of an innocent child who is being

   bullied – particularly when he himself claims to have been bullied?


                             Application of the Pickering v. Board of Education25

         Pickering involved a teacher who was critical of the board of education for their handling of

   fiscal matters, and who expressed those concerns in a letter to the editor of the local

   newspaper.26The school board responded by dismissing him.27

         The Supreme Court held that Pickering's speech was protected by the First Amendment after

   determining that his speech was "of public concern" and laid out what has since become known

   as the Pickering balancing test:

              "The problem in any case is to arrive at a balance between the interests of the teacher, as
              a citizen, in commenting upon matters of public concern and the interest of the State, as
              an employer, in promoting the efficiency of the public services it performs through its
              employees."28

         Under Pickering, even if an employee speaks as a citizen on a matter of public concern, the

   Court must still determine whether the interest of the employee or government should prevail.29

   This determination “depends on a careful balance ‘between the interests of the [employee], as a

   citizen, in commenting upon matters of public concern and the interest of the State, as an

   employer, in promoting the efficiency of the public services it performs through its

   employees.”’30




   25
      391 U.S. 563 (1968).
   26
      Id. at 564.
   27
      Id.
   28
      Id. at 568.
   29
      Id. at 571.
   30
      Id. at 572-74



                                                       10
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 11 of 20 PageID #: 305




         The Pickering balancing test has been applied to a large number of employee-free speech

   cases,31 the most recent Supreme Court case being Lane v. Franks,32 a case that expanded public

   employee free speech doctrine. Once again, the goal is to find a balance between the competing

   interests.33 The courts have applied the Pickering balance outside the employment realm. For

   instance, in the context of freedom of expression and homosexual relations, came Bowers v.

   Hardwick.34 This case required the court to weigh the plaintiff’s intimate association right

   against Bowers' interest as a government employer in the effective functioning of the Attorney

   General's office.35

         The instant case presents a number of interests. They include the States of California and

   Rhode Island, plaintiff, defendant, and the federal government. The plaintiff’s interests are

   known. He seeks to have the speech in question removed. His interests relate to his ability to find

   employment and not be burdened the defendant’s outdated website posts. He seeks to not be pre-

   judged based on an outdated posting. The argument has been made that the post is moot – that it

   is no longer of interest to the public – particularly those who reside outside of Rhode Island. The

   only time that the post is referenced is by potential employers – the net effect is that the plaintiff

   is summarily disqualified from consideration for a job, even though he may be otherwise

   qualified.

         The defendant’s interest is his own personal pecuniary and other nefarious gains – veiled in

   a patient safety justification – which is operated illegally and is otherwise a façade.




   31
      See Boring v. Buncombe Bd. of Educ., 136 F.3d 364, 372-73 (4th Cir.), cert. denied, 119 S. Ct. 47 (1998); Bradley v. Pittsburgh Bd. of Educ.,
   910 F.2d 1172, 1176 (3d Cir. 1990); Kirkland v. Northside Indep. Sch. Dist., 890 F.2d 794 (5th Cir. 1989); Nicholson v. Board of Educ. Torrance
   Unified Sch. Dist., 682 F.2d 858, 865 (9th Cir. 1982); Goldwasser v. Brown, 417 F.2d 1169, 1176-77 (D.C. Cir. 1969); Garcetti v. Ceballos, 547
   U.S. 410 (2006); San Diego v. Roe, 543 U.S. 77 (2004).
   32
      134 S. Ct. 2369 (2014).
   33
      Pickering 391 U.S. at 570.
   34
      Bowers v. Hardwick, 760 F.2d 1202 (11th Cir. 1985), rev'd, 478 U.S. 186 (1986).
   35
      Id. at 114 F.3d at 1101.




                                                                         11
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 12 of 20 PageID #: 306




       With respect to defendant, the facts and evidence make clear the following:

       1. The evidence is overwhelming - the defendant is emotionally labile. For instance,

           emotionally stable individuals generally do not get into fist fights with delivery drivers

           (see Exhibit Q). The list of documented instances that demonstrate emotional instability

           is endless.

       2. He intentionally hid his identity when he published on Tumblr. He has harmed

           reputations, jobs have been lost, and lives have been damaged.

       3. He claims to be a patient safety advocate, but his acts are not consistent with the title.

       4. The defendant’s character is suspect – as he is willing to be overtly dishonest and to

           otherwise change facts and truths to suit his immediate agenda (see Exhibit H).

       5. The defendant’s daily business activities are against California law. He violates the rules

           for a 501 (c)(3) charitable organization (see Affidavit II, p. 3, ¶7).

       6. The evidence shows that the defendant “has an axe to grind” (see Exhibit Q), he is mean-

           spirited, vengeful and lacks empathy.

       The defendant’s acts are rigid and vindictive. Unlike other professional institutes, he has no

   process for eliminating posts – and no interest in establishing one. By his own words, he can do

   anything with his blog that he wants to (see Exhibit Q). In his eyes, it does not matter that a post

   is no longer a matter of public concern – he intends for it to live in perpetuity. No matter what

   the person on the opposite end accomplishes, he will be burdened forever if the defendant

   prevails in this matter. This is a perversion of the First Amendment. This is nothing more than a

   morbid indulgence to satisfy the defendant’s appetites for power, control and vengeance. In a

   real sense, the defendant is hiding behind his (illegally operated) corporate veil.




                                                    12
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 13 of 20 PageID #: 307




       The State of Rhode Island has an interest in the outcome. Rhode Island has the responsibility

   for protecting its citizens. The Rhode Island Board of Medical Licensure and Discipline (BMD)

   is regarded as being both effective and fair. They have a robust administrative disciplinary

   process. While not perfect, they effectively balance societal and physician interests. Frequently,

   the BMD will provide physicians with substance use disorder the opportunity to take remedial

   measures after which they provide opportunity to re-enter the work community. Rhode Island

   provides a robust and easy to use database query system whereby access to detailed disciplinary

   information is readily available. This is in a setting where there is a dire shortage of physicians in

   Rhode Island. Again, there is no gain in further shaming physicians by re-publishing information

   that has already been published and remains readily accessible. Rhode Island therefore has an

   interest in protecting its physicians who were formerly impaired and seeing to their eventual

   return to safe practice. Hence, their interest is in protecting its citizens, physicians and providing

   for a sufficient number of physicians to care for the residents of Rhode Island. Rhode Island

   would view the defendant’s actions as being harmful.

       The federal government has interest in preserving federal law including federal IRS code.

   Their other mandate is the American’s With Disabilities Act. Here, just like the American

   Medical Association and others, the government has correctly categorized alcoholism as a

   medical illness. As such, once recovery is under way, the person with substance use disorder (of

   which alcoholism is one subtype) is afforded a number of stringent protections – namely against

   any form of discrimination, wherever it may occur.

      The State of California may also have an interest in this matter. The State of California is

   nationally recognized as having the premiere medical board in the nation. The Medical Board of

   California (MBC) licenses and disciplines physicians and allied healthcare professionals in




                                                     13
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 14 of 20 PageID #: 308




   California. It is the most populous state in the union with the greatest number of doctors

   (approximately 200,000).36 Its board is well staffed, but the volume of disciplinary cases often

   demands the combined efforts of both medical board investigators and officers from the state

   Department of Investigation. These officers handle both the medical board overflow as well as

   any cases likely to involve criminal charges. The California Attorney General’s office is often

   involved as well - assigning deputy attorneys general whenever a case in opened.37 The

   California Medical Board has a large mandate – yet they represent the standard against which

   others are modeled.

        The California Medical Board has been under continuous, random attack by the defendant.

   To date, the defendant has made no contributions in terms of patient safety, but instead has been

   inappropriately accusatory and defamatory. The Board has been victimized by an onslaught of

   misinformation. Their interest, therefore, would be to have the defendant’s actions harnessed and

   quelled relative to baseless claims and accusations. They would likely view this action, if the

   plaintiff prevails, as being appropriate and beneficial.


        3. The plaintiff’s presents numerous claims, all of which have merit

        As previously discussed, the anti-SLAPP statute was enacted to prevent vexatious lawsuits

   against citizens who exercise their First Amendment rights of free speech and legitimate

   petitioning by granting those activities conditional immunity from punitive civil claims.”38

         In Palazzo v. Alves39, the court pointed out that there is a balance that must take place with

   respect to the applicability of the anti-SLAPP statute.

             “the anti-SLAPP statute pit[s] two sets of fundamental constitutional rights against each
             other: (1) defendants' rights of free speech and petition and (2) plaintiffs' rights of access

   36
      id.
   37
      id.
   38
      Alves v. Hometown Newspapers, Inc., 857 A.2d 743, 752 (R.I.2004).
   39
      944 A.2d 144 (R.I.2008),



                                                                          14
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 15 of 20 PageID #: 309




             to the judicial system and rights to non-falsely maligned reputations. Plaintiffs must be
             able to bring suits with reasonable merit ….”40

         Thus, the anti-SLAPP statute should “be limited in scope,” and “[g]reat caution should be

   the watchword in this area.”41 With that in mind, we turn to the merits of America's anti-

   SLAPP affirmative defense.

         Finally, “speech will not enjoy protection if it “constitutes a sham,” meaning that it is “not

   genuinely aimed at procuring favorable government action, result, or outcome, regardless of

   ultimate motive or purpose.”42


                                     The plaintiff’s defamation claim is not frivolous.

             Of the causes of action that the plaintiff proffers, the defamation claim will be most

   challenging to pursue. The others are most clearly not frivolous. With respect to defamation, the

   following is a framework.

         First, defendant Andrist’s posts are defamatory. The defendant habitually posts defamatory

   messages (see Affidavit II, p. 13). There are hundreds of examples.

         The defendant’s referral to the plaintiff in the context of being a repeat criminal is a factual

   matter that can be proved at trial.

         The defendant authored letters to various agencies, including the BML of Rhode Island in

   which he references a “published web-site” and accuses the plaintiff of being homophobic and

   guilty of hate crimes. The letter contains a combination of statements of opinion and fact. There

   is case law that addresses such statements in the context of defamation.




   40
      Id. at 150 n. 11 (quoting John C. Barker, Common–Law and Statutory Solutions to the Problem of SLAPPs, 26 Loy. L.A. L.Rev. 395, 397–98
   (1993)
   41
      Id. at 150, 150 n. 10.
   42
      Id.



                                                                      15
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 16 of 20 PageID #: 310




         The defendant has published plaintiff under the heading of “Bad Doctor” – which was in

   black and red (meaning it was accentuated).

         This represents a “grey area” that has been addressed by the courts. Briefly, defamation may

   occur by omission, inference, or by meaning. In a defamation by omission case, the plaintiff

   must show with respect to the element of falsity that the communication left a false impression

   that would be contradicted by the inclusion of omitted facts.43

       “A broadcaster's omission of facts may be actionable as defamation if it … distorts the
   viewers' perception …”44 The context of a statement may be determined to have “defamatory
   meaning.”45

         In the instant case, like in Franklin Prescriptions, the defendant posts the plaintiff’s

   information in a way that can be construed by an objective viewer as having defamatory

   meaning. It implies that the plaintiff is a bad doctor along with others who are charged with

   criminal and sexual offenses. This is false because the plaintiff has a medical condition

   (substance use disorder). He is an alcoholic – and more to specifically, he is a recovering

   alcoholic (substance use disorder in remission). This is a bona fide illness and does not by itself

   reflect on whether he is a bad doctor.

         Hopefully the court will agree with the plaintiff –this case has merit and deserves to be

   heard.

         At stake is a great deal in this case. To deny this case will be to allow someone from across

   the country have too great of an influence on the life and a person who he has never met. A

   person who operates under the rights and benefits of a charitable organization, who operates


   43
      Mohr v. Grant, 153 Wash. 2d 812, 108 P.3d 768, 773, 33 Media L. Rep. (BNA) 1919 (2005) (newspaper defamation).
   44
      Huckabee v. Time Warner Entertainment Co. L.P., 19 S.W.3d 413, 425, 28 Media L. Rep. (BNA) 2158 (Tex. 2000), declined to extend on
   other grounds by Cerberus Intern., Ltd. v. Apollo Management, L.P., 794 A.2d 1141, 1148 (Del. 2002).
   45
      See Franklin Prescriptions, Inc. v. The New York Times Co., 267 F. Supp. 2d 425, 32 Media L. Rep. (BNA) 1229 (E.D. Pa. 2003) (applying
   Pennsylvania law), found that the lower court had properly refused to grant summary judgment to a newspaper company for an article posted on
   its Web site that included a printout of the plaintiff pharmacy's Web site … appearing next to a side bar where the article focused on unscrupulous
   pharmacies.




                                                                          16
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 17 of 20 PageID #: 311




   illegally – should not be allowed to hide behind this illegal veil. The plaintiff prays for the court

   to intervene and provide relief.




                                                     17
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 18 of 20 PageID #: 312




                                      Respectfully submitted,

                Personally signed:




                                      _________________________
                                      JOSEPH GRILLO, M.D., pro se
                                      73 Primrose Hill Road
                                      Barrington, Rhode Island 02806
                                      (401) 406-0012
                                      Jfgrillo1@gmail.com

   Dated: October 21, 2020




                                        18
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 19 of 20 PageID #: 313




                                    CERTIFICATE OF SERVICE


   I hearby certify that on October 21, 2020, I served a copy of this Memorandum in Opposition to
   Defendant’s Motion to Stay Discovery, Dismiss And For Damages And Attorney’s Fees -
   through email (Plaintiff’s electronic filing privileges are pending) and by first class mail, postage
   prepaid, upon Defendant’s counsel at the following address:


   Attorney Samuel D. Zurier
   55 Dorrance Street, Suite 400
   Providence, Rhode Island 02903


                  Personally signed:




                                                 _____________________________
                                                 JOSEPH GRILLO, M.D., pro se




                                                    19
Case 1:20-cv-00417-JJM-PAS Document 10-1 Filed 10/21/20 Page 20 of 20 PageID #: 314




                                        20
